DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
	With respect to claims 1-12, the prior art does not teach or suggest wherein the light collimating member is arranged to face one main surface of the light guide plate, the light source is arranged to face at least one side surface of the light guide plate, the truncated cone on the light collimating member has a shape in which a width decreases away from the transparent substrate in a height direction, a position of each of lenses of the lens array deviates from a position of the truncated cone corresponding to the lens to move away from the light source in a direction that connects a center of the lens and the light source most adjacent to the lens, an optical axis of the lens is arranged to pass through a slope of the truncated cone corresponding to the lens, the light guide plate and a surface of the truncated cone opposite to the transparent substrate are in contact with each other, and a shape of the truncated cone of the light collimating member satisfies Expressions 1 to 3, where n1 represents a refractive index of the light guide plate, n2 represents a refractive index of the truncated cone, θave represents a value represented by Expression 4, m in Expression 4 represents a division number of an incidence angle range of light incident from the light guide plate into the truncated cone, θi represents an i-th incidence angle in a case where the incidence angle range of the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yui (2016/0139453)
Katsuta (2016/0139454)
Yamamoto (2014/0253844)
Umeda (2013/0265774)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        11/6/2021